DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollett (US 2003/0098597) in view of Kakuda (US 2006/0211506).  Hollett  discloses a modular furniture system for supporting a child over floor comprising: a support surface (60) and a first support structure (4) wherein the support surface is releasably coupled to the first support in a first configuration (see Figure 5), wherein the first support structure is in direct contact with but not attached to the floor in the first configuration.  With respect to claim 2, the support surface is an infant seat. With respect to claim 3, the support surface is configured for use independent of a support structure in a third configuration in a vehicle seat.   With respect to claim 13, the first support structure comprises legs (6).  With respect to claim 17, the support surface (60) is supported by the first support structure (4) from underneath the support surface.  Hollett discloses all claimed elements with the exception of a second support structure.
Kakuda teaches an alternate second support structure (120) for support an infant carrier support surface (112).  The second support structure (120) comprises pivotal swing arms (130) and an infant carrier support surface (112) is connected to the swing arms via base (160).  The second support structure comprises legs (122) and (124).  These legs differ in length than those legs (6) disclosed by Hollett.  The infant carrier support surface (112) is supported by the second support structure from underneath the support surface.
It would have been obvious to one of ordinary skill in the art for a user to use both the first support structure (4) disclosed by Hollet in conjunction with the second support structure (120) taught by Kakuda.  Both support structures provide alternative base elements for a known vehicle child carrier and use of both structures would provide various means for providing soothing rocking and more upright feeding for an occupant in the child carrier.  Using the two known devices together as a system would require only routine skill in the art since both devices would be used for their intended purpose of providing comfortable and convenient supporting structures to a child seated in an infant carrier.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollett (US 2003/0098597) in view of Kakuda (US 2006/0211506)as applied to claim 1 above, and further in view of Flemming (875,903).  As disclosed above, Hollett, as modified, reveals all claimed elements with the exception of a rocker base.  Flemming teaches adding a rocker base (see Figure 2) to a chair (10) at legs (11).  It would have been obvious to one of ordinary skill in the art to form holes in the bottom of legs (6) disclosed by Hollet to facilitate the attachment of a rocker base with dowel attachments as taught by Flemming.  Such a modification provides a quick means for transforming a fixed base element into a rocking base thereby increasing the support options which would be beneficial to the care giver of the child seated in the seat.

Response to Amendment
Applicant’s amendment has been considered in its entirety.  Applicant’s amendment to the specification is acceptable.  Upon updating her search, the Examiner considered another obvious combination.  The new combination is set forth in this office action.  In light of this new rejection, the office action is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cui (7,896,431) and Zhang (8,636,601).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636